

115 HR 4424 IH: To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for interest on certain small business loans.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4424IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Blum (for himself, Mr. Chabot, and Mr. Crist) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for interest
			 on certain small business loans.
	
		1.Exclusion of interest on certain small business loans
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.Interest on certain small business loans
 (a)In generalIn the case of a bank described in subsection (c), gross income shall not include qualified interest received from a small business during the taxable year.
 (b)Qualified interestThe term qualified interest means, with respect to a small business, interest on indebtedness of not more than $5,000,000— (1)secured by land situated in the United States that is used or held by the small business in connection with the active conduct of a farming business, or
 (2)incurred in the ordinary course of the trade or business of the small business. (c)Bank described (1)In generalA bank is described in this subsection if the bank has less than $50 billion in assets at the close of the preceding taxable year.
 (2)Bank definedFor purposes of this subsection— (A)In generalThe term bank means—
 (i)any financial institution described in section 581 or 591, and (ii)a corporation which, under the laws of the State of its incorporation, is subject to supervision and examination by the Commissioner of Banking or other officer of such State in charge of the administration of the banking laws of such State.
 (B)Holding companyThe term bank includes— (i)any bank holding company (within the meaning of section 2(a) of the Bank Holding Company Act of 1956), and
 (ii)any subsidiary of a financial institution described in section 581 or 591 or of any bank holding company if such subsidiary is predominantly engaged (directly or indirectly) in the active conduct of a banking, financing, or similar business.
 (d)Small businessThe term small business means a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632).
 (e)Farming businessThe term farming business has the meaning given such term by section 263A(e)(4). (f)TerminationThis section shall not apply to interest received after December 31, 2018..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139G. Interest on certain small business loans..
 (c)Effective dateThe amendments made by this section shall apply to interest received in taxable years beginning after December 31, 2017.
			